Citation Nr: 9905084	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-28 643A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right shoulder, with superior displacement 
of the distal clavicle, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative joint 
and disc disease of the lumbar spine, with slight limitation 
of motion, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
and disc disease of the cervical spine, with slight 
limitation of motion, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for 
degenerative joint and disc disease of the thoracic spine, X-
ray evidence only.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1962.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The veteran contends, essentially, that his service-connected 
right shoulder, lumbar, cervical and thoracic spine 
disabilities warrant higher ratings.  

In a June 1997 statement, K.M., a private chiropractor, 
indicated that the veteran continued to require periodic care 
due to ongoing trouble with his right shoulder, cervical, 
thoracic and lumbar spine, and that he had had an increase in 
his right shoulder pain in the last year.  The chiropractor 
also noted that X-rays taken in June 1997 showed progressive 
degeneration in the above areas.  Upon review, the Board 
notes that the claims file contains no current outpatient 
treatment records from K.M.  In addition, the Board notes 
that a July 1997 statement from W.V., a private chiropractor, 
indicates that the veteran was examined that month.  
Treatment records from W.V. are not associated with the 
claims file. 

A review of the record reveals that the veteran was last 
afforded a VA orthopedic examination in February 1997.  
Accordingly, the veteran should be afforded another VA 
examination to determine the current severity of his service-
connected right shoulder, lumbar, cervical and thoracic spine 
disabilities.  

The Board also notes that 38 C.F.R. § 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right 
shoulder, lumbar, cervical and thoracic 
spine disabilities since February 1997.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This request should include all treatment 
records, including X-ray reports, 
pertaining to the veteran from W.V. and 
K.M. since February 1997.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA orthopedic examination 
to determine the manifestations of his 
service-connected right shoulder, lumbar, 
cervical and thoracic spine disabilities.  
All indicated tests, studies and X-rays 
should be performed.  The report should 
set forth all objective findings 
regarding the right shoulder, lumbar, 
cervical and thoracic spine disabilities, 
including complete range of motion 
measurements.  The examiner should obtain 
a history and note any objective findings 
regarding the following: functional loss 
due to pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion or pain with use of the right 
shoulder, lumbar, cervical and thoracic 
spine.  The report should also address 
the effect of the veteran's current right 
shoulder, lumbar, cervical and thoracic 
spine disabilities on his ability to 
perform routine functions.  The claims 
folder and a copy of this remand should 
be made available to the examiner in 
connection with study of this case.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO should discuss all applicable 
diagnostic codes, with particular 
attention to the applicability of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet.App. 202 
(1995), with respect to pain on motion 
and increased functional impairment on 
use.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


